O’CONNELL, C.J.
This is an action to recover for personal injuries suffered by plaintiff when she fell while crossing defendant’s parking lot. Defendant appeals from a judgment entered on a verdict for plaintiff.
Defendant’s parking lot became slippery as a result of snow which had accumulated and which had been packed by the automobiles which had moved in and out of the lot. In all material respects the facts are essentially the same as those in Dawson v. Payless For Drugs, 248 Or 334, 433 P2d 1019, 35 ALR3d 222 (1967) and plaintiff seeks recovery on the theory announced in that case.
Defendant assigns as error the trial court’s submission to the jury of certain specifications of negligence on the ground that they were unsupported by evidence and the trial court’s failure to instruct the jury in certain particulars.
We find the assignments of error without merit and we can see no useful purpose that would be served by discussing them.
The case is controlled by our holding in Dawson v. Payless For Drugs, supra, and therefore the judgment must be affirmed.
Affirmed.